DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
Response to Amendment
This Office Action is in response to Applicant’s amendment filed 5/31/2022 wherein Claims 1-3 are amended, Claims 10 – 20 were previously withdrawn, Claim 8 was previously canceled, and Claim 22 is newly added. Therefore, Claims 1-7 and 9-22 are currently pending wherein Claims 10-20 are withdrawn.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 5/31/2022, with respect to the rejection(s) of claim(s) 1-7 and 21 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Garrison (US 2013/0281788) in view of Berry et al. (US 5,158,553; hereinafter “Berry”) and various other secondary references.
Specification
The disclosure is objected to because of the following informalities:
Page 37, line 8 recites “the aspiration control device can 1420”. The Examiner suggests amending this to recite “the aspiration control device 1420 can ” in order to fix the wording of this sentence.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7 recites “a seal disposed approximate the exit”. It is unclear to the Examiner what specifically the “seal” is. The structure of the seal is not recited within the claim and the specification does not explicitly recite what the structure is. The specification does recite “The locking actuator 770 can include a gasket or other seal…”. Is this “gasket or other seal” the claimed seal approximate the exit? For the purpose of examination, the gasket or other seal will be interpreted as the “seal disposed approximate the exit”.
Claim 2 is rejected as being dependent upon a rejected base claim under 35 U.S.C. 112(b).
Claim 3, line 2 recites “a first flow path”. It is unclear to the Examiner if “a first flow path” is the same “first flow path” as recited in claim 1, line 13. For the purpose of examination, the limitation of “a first flow path” recited in claim 3 will be interpreted as “the [[a]] first flow path” as it is believed that the first flow path recited in claim 3 is the same first flow path as recited in claim 1.
Claims 4-7, 9, and 21 are rejected as being dependent upon a rejected base claim under 35 U.S.C. 112(b).
Claim 22 recites the limitation "the first side port" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation of “the first side port” will be interpreted as “a [[the]] first side port”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US 2013/0281788) in view of Berry et al. (US 5,158,553; hereinafter “Berry”).
With regards to claim 1, Garrison discloses (Figs. 1 and 18) a system (see [0087] “Fig. 18 shows an embodiment of a system”) comprising: 
a hemostasis valve (see Examiner annotated Fig. 18 below; hereinafter referred to as Fig. A and [0053] “This proximal adapter includes a proximal port with a hemostasis valve”) comprising: 

    PNG
    media_image1.png
    653
    682
    media_image1.png
    Greyscale

an entrance (see Fig. A above) configured to open to receive a catheter (2010) and close to hemostatically seal and grip an exterior perimeter of the catheter (see Fig. A above), 
an exit (see Fig. A above) sized to pass an inner elongated member (2030) disposed within a lumen of the catheter (see [0045] and [0065]), 
a seal (see [0053] “hemostasis valve…while preventing or minimizing blood loss during this procedure…this valve is an adjustable-opening valve such as a Tuohy-Borst or rotating hemostasis valve” wherein the prevention or minimization of blood loss suggests a seal is formed by adjustable opening and closing the valve) disposed approximate the exit (see Fig. A above showing the seal approximate the exit and see [0053] “a proximal port 2015 with a hemostasis valve” shown in Fig. 1), 
a first flow path (see a first flow path from 3429, 2025, 2010) configured to provide suction to the catheter (see [0087]) and a second flow path (see a second flow path 3429, 2045, 2030, 2010) configured to provide suction to the inner elongate member (see [0087]); 
a control valve (3429) in communication with the hemostasis valve (see [0053] and [0087]), the control valve comprising a compressible tubing (2025) comprising an opening (the lumen of the tubing 2025) movable between a first dimension sized to limit flow of aspirated blood from the catheter at a first flow rate to a second dimension sized to limit the flow of aspirated blood from the catheter at a second flow rate (see [0087] “The control mechanisms may also control the level of aspiration from each source…For example, the control mechanisms may be toggle switches, push button switches, slider buttons, or the like” wherein the ability to control the level of aspiration suggests a first dimension and a second dimension sized to limit flow of aspirated blood at a first flow rate and a second flow rate respectively); and 
a control interface (see [0087] “The flow controller may include one or more control interfaces…For example, the control mechanisms may be toggle switches, push button switches, slider buttons, or the like”) in communication with the control valve, the control interface movable to change compression of the compressible tubing to thereby move the opening of the control valve from the first dimension to the second dimension (see [0087] “The control mechanisms may also control the level of aspiration from each source” the ability to control the level of aspiration suggests compressing the tubing to thereby control the level of aspiration), the control interface comprising one or more predetermined locking positions (see [0087] “The flow controller may include one or more control interfaces that a user may actuate to regulate which device is being aspirated, for example the arterial access device, the distal catheter, both, or neither” wherein by regulating which device is being aspirated discloses different predetermined locking positions such that either the arterial access device, the distal catheter, both, or neither are aspirated).
Garrison is silent with regards to the following limitations: 
a locking actuator displaceable to open the seal in a first position, semi-open the seal in a second position, and close the seal in a third position, and 
a hemostatic indicator movable to provide a visual indication of the position of the locking actuator, the hemostatic indicator visible from a window positioned on the hemostasis valve.
Nonetheless, Berry teaches (Fig. 1-6F) hemostasis valve (10) comprising: 
an exit (28) sized to pass an inner elongated member (16) disposed within a lumen of a catheter (12);
a seal (38) disposed approximate the exit (see Fig. 4 illustrating how seal 38 is approximate exit 28);
a locking actuator (outer cylindrical sleeve clamp 34 of Figs. 3-6F) displaceable to open the seal in a first position (Figs. 6A-6B), semi-open the seal in a second position (see Figs. 6A-6F illustrating how the locking actuator is displaceable via rotation to semi-open the seal and further see Examiner’s annotated Fig. 6 below, hereinafter referred to as Fig. B, and note how the locking actuator may be rotated such that “post 70” is aligned with the indicated “2nd groove” which is a second position of the seal and corresponds to a pre-determined semi-open position), and close the seal in a third position (see Figs. 6E-6F); and

    PNG
    media_image2.png
    465
    676
    media_image2.png
    Greyscale

a hemostatic indicator (70) movable to provide a visual indication of the position of the locking actuator (34, see Fig. 6A-6F illustrating how the indicator is moveable relative to the locking actuator via rotational connection between the two components and also note within Fig. B above how the indicator’s distance from the “1st groove” associated with “notch 72” provides visual indication of the position of the locking actuator)), the hemostatic indicator visible from a window (74 of Fig. GA-6F, see Col. 6, lines 17-22 indicating how, “the rotatable cap has a portion of its length shortened as illustrated at 74” and note how this corresponds to a window through which the indicator is moveable within and visible through) positioned on the hemostasis valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the hemostasis valve of the system of Garrison to include the hemostatic indicator of Berry such that a locking actuator displaceable to open the seal in a first position, semi-open the seal in a second position, and close the seal in a third position, and a hemostatic indicator movable to provide a visual indication of the position of the locking actuator, the hemostatic indicator visible from a window positioned on the hemostasis valve. One of ordinary skill in the art would have been motivated to make this modification, as Berry teaches that the valve design and corresponding features of Berry are intended to be used in connection with any catheter-type device through which it is necessary or desirable to control withdrawal of any type of fluids out of a patient (see Col. 3, lines 31-46 of Berry).
The system of Garrison modified in view of Berry will hereinafter be referred to as the system of Garrison and Berry.
With regards to claim 2, the system of Garrison and Berry teaches the claimed invention of claim 1, and Garrison further teaches (Fig. 18) that the hemostasis valve (see Fig. A above and [0053] “This proximal adapter includes a proximal port with a hemostasis valve”) further comprises a first side port (see Examiner annotated Fig. 18 below; hereinafter referred to as Fig. C), and wherein the control valve (3429) is disposed approximate the first side port (see Fig. 18 which shows the control valve being disposed approximate the first side port).

    PNG
    media_image3.png
    843
    664
    media_image3.png
    Greyscale

With regards to claim 3, the system of Garrison and Berry teaches the claimed invention of claim 2, and Garrison further teaches (Fig. 18) that the control valve (3429) is positioned to provide a first flow path (see flow path from 3429, 2025, 2010) for the flow of aspirated blood (see [0087]), the first flow path extending from the catheter (2010), through the control valve (3429), and to the first side port (see Fig. C above).
With regards to claim 4, the system of Garrison and Berry teaches the claimed invention of claim 1, and Garrison further teaches (Fig. 18) that the control valve (3429), the control interface (see [0087] “The flow controller may include one or more control interfaces”), and the hemostasis valve (see Fig. A above and [0053] “This proximal adapter includes a proximal port with a hemostasis valve”) are affixed to a common housing (see Fig. 18 and Fig. A which shows the control valve, control interface, and hemostasis valve all affixed to the common housing of the hemostasis valve as each component is attached together).
With regards to claim 5, the system of Garrison and Berry teaches the claimed invention of claim 1, and Garrison further teaches (Fig. 18) that the control interface (see [0087] “The flow controller may include one or more control interfaces”) is positioned to allow a user to select one of the first flow rate or second flow rate with a single hand while stabilizing the catheter (2010) with the second hand (see [0087] “The control mechanisms may also control the level of aspiration from each source…The control mechanisms may be designed to be operable using one hand” wherein the second hand could then stabilize the catheter with the second hand and this paragraph suggests the selection of the first or second flow rates as these flow rates allow for the control of the level of aspiration from each source).
With regards to claim 6, the system of Garrison and Berry teaches the claimed invention of claim 1, and Garrison further teaches (Fig. 18) that the control interface (see [0087] “The flow controller may include one or more control interfaces”) is movable to select at least one of the first flow rate or the second flow rate based at least in part on a force applied to the control interface (see [0087] “The control mechanisms may be designed to be operable using one hand. For example, the control mechanisms may be toggle switches, push button switches, slider buttons, or the like” wherein this suggest the selection of at least one of the first or the second flow rates based on the controlling of the level of aspiration. Furthermore, the toggle switch, push button switches, and slider buttons suggests force being applied to each respectively in order to control the level of aspiration).
With regards to claim 7, the system of Garrison and Berry teaches the claimed invention of claim 1, and Garrison further teaches (Fig. 18) that the opening (see lumen of tubing 2025) is movable through a continuum of dimensions between the first dimension and the second dimension such that flow of aspirated blood is controllable over a continuum of flow rates between the first flow rate and the second flow rate (see [0087] “The control mechanisms may also control the level of aspiration from each source” wherein the controlling of the level of aspiration via a variety of mechanisms such as a slider button suggests controlling the flow of aspirated blood over a continuum of flow rates between the first and second flow rate).
With regards to claim 22, the system of Garrison and Berry teaches the claimed invention of claim 1, and Garrison further teaches that the first flow path (see the first flow path 3429, 2025, 2010) extends from the lumen of the catheter (2010) to the entrance (see Fig. A above) of the hemostasis valve (see Fig. A above) and the second flow path (see 3429, 2045, 2030, and 2010) extends from a lumen of the inner elongated member (2045) and to the first side port (see Fig. C above) of the hemostasis valve.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrison and Berry as applied to claim 1 above, and in further view of Ferrera et al. (US 2011/0319917).
With regards to claim 9, the system of Garrison and Berry teaches the claimed invention of claim 1, however, Garrison is silent with regards to the hemostatic indicator comprises an indexed indicator corresponding to a predetermined semi-open position of the locking actuator, 
wherein in the predetermined semi-open position, the locking actuator is sized to allow the inner elongated member comprising an inner diameter of between about 0.017 inches and 0.021 inches to slidably translate through the locking actuator, and 
wherein in the predetermined semi-open position, the locking actuator is sized to inhibit air ingress from around the inner elongated member into the hemostasis valve.
Nonetheless, Berry further teaches (Figs. 3-6F) that the hemostatic indicator (70) comprises an indexed indicator (see Fig. B above illustrating how the post may be aligned with one of several “grooves” of the locking actuator and note how, therefore, the indicator may be indexed to one of several positions within the window) corresponding to a predetermined semi-open position (second position, see Fig. B above and Figs. 6C-D, illustrating how the indicator may be aligned with the “2nd groove” which corresponds to a pre-determined semi-open position and note how this is easily visualized since the “2nd groove” is the first groove encountered by the indicator after rotation from the first, open position Figs. 6A-6B) of the locking actuator (34); and 
wherein in the predetermined semi-open position, the locking actuator is sized to inhibit air ingress from around the inner elongated member (16; see Col. 5, lines 31-47 “Fig. 5 illustrates how a tube or rod of smaller diameter such as illustrated at 16A can also be effectively sealed within the circular opening 28 by twisting one end of the elastomeric sleeve 38 relative to the other”) into the hemostasis valve (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the system of Garrison and Berry with a further teaching of Berry such that the hemostatic indicator comprises an indexed indicator corresponding to a predetermined semi-open position of the locking actuator; and wherein in the predetermined semi-open position, the locking actuator is sized to inhibit air ingress from around the inner elongated member into the hemostasis valve. One of ordinary skill in the art would have been motivated to make this modification, as Berry teaches that the valve design and corresponding features are intended to be used in connection with any catheter-type design through which it is necessary or desirable to control withdrawal of any type of fluids out of a patient (see Col. 3, lines 31-46 of Berry).
However, neither Garrison nor Berry teaches that in the predetermined semi-open position, the locking actuator is sized to allow the inner elongated member comprising an inner diameter of between about 0.017 inches and 0.021 inches to slidably translate through the locking actuator. 
Nonetheless, Ferrera teaches (see Fig. 3) the use of a microcatheter (315) comprising an inner diameter ranging from 0.015 inches to 0.030 inches (see [0186]) during an intravascular treatment procedure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the inner elongated member of the system of Garrison and Berry with a teaching of Ferrera such the inner elongated member comprising an inner diameter of between about 0.017 inches and 0.021 inches to slidably translate through the locking actuator. One of ordinary skill in the art would have been motivated to make this modification, as using an inner elongated member with the aforementioned dimensions facilitates the insertion along a pre-inserted guidewire or allows the inner elongated member to be used to infuse other therapeutic agents (see [0186] of Ferrera). Additionally, Berry teaches that there are some circumstances in which it would be beneficial for a seal to impart only partial closure in order to permit reduced fluid flow around the circumference of the elongated member and other instances wherein complete sealing around the surface of the elongated member is necessary to prevent the loss of blood (see Col. 1, lines 39-47 of Berry).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrison and Berry as applied to claim 1 above, and in further view of Kesten et al. (US 2016/0058988; hereinafter “Kesten”).
With regards to claim 21, the system of Garrison and Berry teaches the claimed invention of claim 1, however, Garrison is silent with regards to the one or more predetermined locking positions comprising a ratchet interface and a ratchet release lever. 
Nonetheless, Kesten teaches (Fig. 8) a control interface (“actuator 300” of Fig. 8), the control interface being movable (see Fig. 10A-10E illustrating how “grip feature 302” of the control interface is moveable along its longitudinal axis), the control interface (300) comprising one or more predetermined locking positions (see Fig. 10A-10E illustrating how the control interface comprises one more predetermined locking positions corresponding to the positions associated with “saw teeth 306”), wherein the one or more predetermined locking positions comprise a ratchet interface (“saw teeth 306” of Fig. 10A-10E) and a ratchet release lever (“ratcheting block 310” and “pushbutton 330” of Fig. 10A-10E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Garrison and Berry such that the control interface is provided with the one or more predetermined locking positions comprising a ratchet interface and a ratchet release lever. Garrison teaches that the control mechanisms may be toggle switches, push button switches, slider buttons, or the like (see [0087] of Garrison) wherein the ratchet interface and ratchet release lever taught by Kesten would be a similar control mechanism that falls within the scope taught by Garrison. Furthermore, one of ordinary skill in the art would have been motivated to make this modification, because it allows the position of the control interface to be locked relative to the remainder of the system until the operator depresses the ratchet release lever (see [0079, lines 19-22 of Kesten et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783